USDC IN/ND case 2:19-cv-00097-TLS-JPK document 111 filed 08/26/21 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 JAMES ANDREW LOHNES,

                Plaintiff,

                        v.                              CAUSE NO. 2:19-CV-97-TLS-JPK

 OFFICER BROOKS, et al.,

                Defendants.

                                   OPINION AND ORDER

       James Andrew Lohnes, a prisoner without a lawyer, filed a motion for sanctions pursuant

to Federal Rule of Civil Procedure 11. ECF No. 109. Lohnes asserts that the Defendants’

attorneys, in the response to his motion for leave to amend his complaint [ECF No. 106],

“willfully and maliciously misrepresented the facts and lied to the court.” ECF No. 109. In his

motion to amend his complaint, Lohnes represented that he just learned the identity of Sergeant

Christopher Zelnis # 584 on July 28, 2021. ECF No. 100. The Defendants’ response includes the

following:

       Further, it is difficult at best to determine how Lohnes is only now aware of the
       identity of the Correctional Officer since he was present at his grievance hearing
       with this correctional officer and clearly disputed the outcome, therefore he had a
       responsibility to include the correct Defendants in his complaint and by failing to
       assert a cause of action against a proper Defendant he fails to establish
       justification for leave to amend his complaint.

ECF No. 106 at 2–3.

       Federal Rule of Civil Procedure 11 provides in relevant part:
       By presenting to the court a pleading, written motion, or other paper . . . an
       attorney . . . certifies that to the best of the person’s knowledge, information, and
       belief, formed after an inquiry reasonable under the circumstances . . . the factual
       contentions have evidentiary support or, if specifically so identified, will likely
       have evidentiary support after a reasonable opportunity for further investigation or
       discovery . . . .
USDC IN/ND case 2:19-cv-00097-TLS-JPK document 111 filed 08/26/21 page 2 of 2


Fed. R. Civ. P. 11(b). If a court determines that a sanction is warranted, the sanction “must be

limited to what suffices to deter repetition of the conduct or comparable conduct by others

similarly situated.” Fed. R. Civ. P. 11(c)(4).1 The Seventh Circuit has admonished district courts

to “bear in mind that such sanctions are to be imposed sparingly,” Hartmarx Corp. v. Abboud,

326 F.3d 862, 867 (7th Cir. 2003), and noted that district courts have “considerable discretion in

deciding whether to issue Rule 11 sanctions,” Hinterberger v. City of Indianapolis, 966 F.3d

523, 529 (7th Cir. 2020) (citations omitted).

        Here, the parties dispute whether Lohnes knew or should have known the identity of

Sergeant Zelnis sooner and, more specifically, whether he was present at a hearing. See ECF

Nos. 106, 109. With “a disputed issue of fact . . . there is no basis for imposing sanctions . . .

.” Singh v. Curry, 69 F.3d 540, at *4 (7th Cir. 1995). Moreover, the disputed fact at issue here

was not material to the decision to deny his motion to amend. See ECF No. 110 at 3. In other

words, even when Lohnes’ version of events is accepted as true, the result would not have been

different. Spending scarce judicial resources resolving a dispute that is not material to either the

motion to amend or any other issue currently before the Court is unnecessary. Therefore, the

Court exercises its discretion to deny the motion.

        For these reasons, the Court DENIES the motion for sanctions [ECF No. 109].

        SO ORDERED on August 26, 2021.

                                                  s/ Theresa L. Springmann
                                                  JUDGE THERESA L. SPRINGMANN
                                                  UNITED STATES DISTRICT COURT



        1
          Rule 11 also provides that “[t]he motion must be served under Rule 5, but it must not be filed or
be presented to the court if the challenged paper, claim, defense, contention, or denial is withdrawn or
appropriately corrected within 21 days after service or within another time the court sets.” Fed. R. Civ. P.
11(c)(2). Lohnes did not comply with this requirement; he filed his motion only one week after the
response was filed. However, in the interests of justice and efficiency, his motion will be considered on
the merits.


                                                     2
